Citation Nr: 0015239	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
secondary to claimed inservice Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, 
secondary to claimed inservice Agent Orange exposure.

3.  Entitlement to service connection for a blood disorder, 
secondary to claimed inservice Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The case was remanded by the Board in 
February 2000 for additional development, and the claims 
folder is now back at the Board.


REMAND

The veteran contends that he currently suffers from stomach, 
skin and blood disorders that were caused by inservice 
exposure to Agent Orange while serving in the Republic of 
Vietnam during the Vietnam era.  He also has indicated that 
he has been receiving VA outpatient medical treatment for the 
three disorders since he was discharged from active military 
service in 1969, thereby implying that he believes he is 
entitled to be service-connected for all three disorders.  
After a review of the evidentiary record, the Board 
regrettably finds that additional development is still 
necessary.

In the February 2000 remand, the Board explained that the RO 
had yet to secure copies of records showing VA outpatient 
medical treatment between May 1970 and January 1995, and it 
was noted that, as VA records, they are considered to be a 
part of the VA system, which means that VA has constructive 
possession of them and that, as such, they should be 
associated with the file.  See, Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The RO was then instructed to ask the 
veteran to name the VA medical facility, or facilities, from 
which he claimed he had received continued medical care since 
1969 (especially since an earlier request for VA outpatient 
medical records dated between April 1969 and May 1970 from 
the New Orleans, Louisiana, VA Medical Center, had been 
negative), and to thereafter attempt to secure any such 
records not yet in the file.  The RO was also advised that, 
if necessary, the records should be retrieved from archived 
storage.

Pursuant to the above instructions for additional 
development, the record shows that the RO sent the veteran a 
letter in February 2000, asking him to submit, within a 60-
day period, any additional pertinent evidence, and to 
indicate the name of the VA facility or facilities from which 
he claimed he had received continued medical care since 
shortly after service.  Unfortunately, the veteran did not 
respond to this communication from the RO, and the RO did not 
attempt to secure any VA evidence.  The Board is certainly 
aware of the veteran's failure to respond to the RO's letter.  
However, as noted earlier, VA is deemed to be in constructive 
possession of any medical records produced within the VA 
system, which means that, even in the case of a failure to 
respond from the veteran, VA still has the duty to attempt to 
secure at least the records from the VA medical facility from 
which it is known that the veteran has received medical 
treatment in the past, which, in the present, case, is the 
New Orleans, Louisiana, VA Medical Center.  The fact (shown 
by the record) that the veteran has been a resident of New 
Orleans, Louisiana, at least since his discharge from active 
military service supports a search for VA outpatient medical 
records from that particular medical facility.

The Board certainly regrets the delay involved in remanding 
this case once again.  However, as explained above, it is 
felt that a remand is appropriate at this time, in order to 
ensure due process.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  The RO should attempt to secure 
copies of all records reflecting VA 
medical treatment received by the veteran 
from the New Orleans, Louisiana, VA 
Medical Center, between May 1970 and the 
present time, to include laboratory 
results, test results, daily treatment 
notations, and any inpatient 
(hospitalization) records.  The RO is 
again further advised that, if necessary, 
these records should be retrieved from 
archived storage. 

Upon receipt, the above VA medical 
records should be associated with the 
claims folder.

2.  After the above action has been 
completed, the RO should re-adjudicate the 
claims on appeal and, if either of the 
benefits sought on appeal remains denied, 
the veteran should be furnished another 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto, 
with additional argument and/or evidence.

Thereafter, this case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is again hereby advised that he 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




